


 
 
 
 
 
 
LEGAL ACCESS TECHNOLOGIES, INC. AND AMERICAN DESIGN GROUP, INC.
 
AMENDMENT TO
 
COMMON STOCK PURCHASE AGREEMENT
 
AMENDING THE AGREEMENT DATED SEPTEMBER 29, 2003










NOVEMBER 17, 2003
 
 
 
 
 
 
 
 
 
 
 

  1   

--------------------------------------------------------------------------------



 
Amendment to Common Stock Purchase Agreement
 
 


This Amendment to Common Stock Purchase Agreement ("Agreement") is entered into
effective this 17 th day of November 2003, by and between Legal Access
Technologies, Inc., a Nevada company ("LATI") and American Design Group, Inc., a
California company ("ADGI" or the "Company") and the Sellers listed on the
signature page of this Agreement who are each shareholders of ADGI (each a
"Seller" and collectively, the "Sellers") and are the holders of at least 90% of
the capital stock of ADGI. The parties to this Agreement are sometimes
hereinafter referred to individually as a "Party" and collectively as the
"Parties". This Agreement replaces, in full, that certain Common Stock Purchase
Agreement, signed by the Parties on September 29, 2003 ("Amended Agreement").

RECITALS
 

WHEREAS, each Seller owns the number of shares of common stock of ADGI, par
value $0.001 per share (the "Common Stock") and the percentage of the common
stock of ADGI set forth opposite such Seller’s name on Schedule A attached
hereto. The Common Stock owned by the Sellers represents at least 90% of the
capital stock issued and outstanding of the Company, and referred to herein as
(ADGI Common Stock).
 
WHEREAS, the Buyer has authorized for issuance the number of shares of ADGI
Common Stock of LATI, par value $0.001 per share (the "LATI Shares"), set forth
opposite each Seller’s name on Schedule A hereto.
 
WHEREAS, the Sellers wish to sell, and the Buyer wishes to purchase, the Common
Stock for such number of LATI Shares set forth opposite each Seller’s name on
Schedule A hereto.
 
NOW, THEREFORE, in consideration of the mutual terms and covenants set forth
herein, the Parties approve and adopt this Agreement and mutually covenant and
agree with each other as follows:


AGREEMENT


1.          Recitals. The recitals set forth in the forepart of this document
are incorporated into this Agreement as though fully set forth in this paragraph
number 1.


2.          Shares Acquired. In consideration of the issuance of the LATI Shares
and in reliance on the representations, warranties and undertakings of the
Buyer herein, each Seller shall sell and transfer to Buyer on the Closing Date,
and Buyer shall purchase from each Seller, the amount of ADGI
Common Stock set forth opposite such Seller’s name on Schedule A hereto, free
and clear of all liens, claims, pledges, charges, agreements, and
encumbrances of any kind whatsoever
 

  2   

--------------------------------------------------------------------------------

 
 
("Liens"). This ADGI Common Stock shall represent all of the capital stock of
the Company. A detailed list of
assets and liabilities of ADGI is provided in Schedule B. A summary breakdown of
all ADGI’s material agreements along with a copy of each
agreement is provided in Schedule C. A copy of ADGI’s most current financial
statement is provided in Schedule D. Sellers and ADGI represent
and warrant that the items and information contained in Schedules A-D are
accurate and complete as of the date of this agreement and will remain
accurate and complete or be amended to reflect accurate and complete information
through the Closing Date.
 
3.          Consideration. In consideration of the transfer of the ADGI Common
Stock to Buyer and in reliance on the representations, warranties and
undertakings of the Sellers contained herein, the Buyer shall issue to each
Seller, on the Closing Date, and the Sellers shall receive from the Buyer,
4,360,000 LATI Shares based on 100% of the issued and outstanding ADGI common
stock being sold in proportion as set forth opposite each
Seller’s name on Schedule A hereto, free and clear of all Liens.
 
In addition, the Sellers shall be entitled to up to 4,200,000 additional shares
of LATI common stock as follows:
 
a. 1,400,000 shares if the earnings of ADGI before interest, taxes, depreciation
and amortization as calculated under generally accepted accounting
    procedures and, including any payments to Chariot Design LLC ("EBITDA") for
the fiscal year ending April 30, 2005 equals or exceeds
    $450,000; or 700,000 shares if EBITDA for the fiscal year end April 30, 2005
equals or exceeds $350,000; or 350,000 shares if EBITDA for
    the fiscal year end April 30, 2005 equals or exceeds $250,000; or no shares
if EBITDA is less than $250,000 for the fiscal year end April 30,
    2005.
 
b. 1,400,000 shares if the EBITDA of ADGI for the fiscal year ending April 30,
2006 equals or exceeds $900,000; or 700,000 shares if EBITDA
     for the fiscal year end April 30, 2006 equals or exceeds $700,000; or
350,000 shares if EBITDA for the fiscal year end April 30, 2006 equals or
     exceeds $450,000; or no shares if EBITDA is less than $450,000 for the
fiscal year end April 30, 2006.
 
c. 1,400,000 shares if the EBITDA of ADGI for the fiscal year ending April 30,
2007 equals or exceeds $1,400,000; or 700,000 shares if EBITDA
    for the fiscal year end April 30, 2007 equals or exceeds $1,100,000; or
350,000 shares if EBITDA for the fiscal year end April 30, 2007 equals
    or exceeds $800,000; or no shares if EBITDA is less than $800,000 for the
fiscal year end April 30, 2007.
 
In each case, the issuance of the additional shares referred to in subparagraphs
a-c above assumes that the Sellers are in the employ of Buyer at the time of the
fiscal year end described above and each, or its affiliates, have the
relationships that they currently have with the Company at this time. A copy of
LATI’s current 10KSB and first quarter 10QSB filed or to be filed with the
Securities and Exchange Commission are attached hereto as Schedule E.
 
4.          Long Term Financing. Long term financing will be obtained through
the sale of LATI common stock in a Regulation S offering. The closing of this
agreement shall be specifically
 

   3  

--------------------------------------------------------------------------------

 
 
and exclusively conditioned upon obtaining a minimum funding as agreed by the
parties and shall occur simultaneously therewith.


5.     Loan and Forgiveness. ADGI acknowledges receipt of $185,000 in bridge
financing received from LATI, which loan and any notes issued thereupon shall be
extinguished in full at closing.


6.          Closing. Subject to the conditions set forth herein, the purchase
and sale of the Common Stock and the consummation of the other transactions
referred to herein shall take place at the offices of Michael Cane, Esq., 2300
West Sahara, Suite 500, Las Vegas, Nevada 89102, upon receipt of the minimum
amount of funding provided in paragraph 5 but no later than December 31, 2003,
or at such other time and place as the Buyer and the Sellers mutually agree upon
in writing (which time and place are designated as the " Closing " and the "
Closing Date "). If the Closing does not occur prior to December 31, 2003,
either party (provided such party did not breach any of its representations,
undertakings or obligations hereunder) may terminate this Agreement by providing
the other parties written notice of such termination. At the Closing, the Buyer
shall deliver to each Seller, stock certificates(s) representing the LATI Shares
(which shall have endorsed thereon the legends referred to in Section 7.21
hereof).. At the Closing, each Seller shall deliver to the Buyer stock
certificate(s) representing the Common Stock owned by it free of any legends or
Liens of any kind, together with stock powers executed by it with the signatures
thereon guaranteed by a member of the New York Stock Exchange or a national bank
in the United States. All of the certificates issued pursuant to this Section
shall be issued in the names and the amounts set forth on Schedule A hereto.
 
7.  Representations, Warranties and Agreements of the Sellers.
 
The Sellers and ADGI, jointly and severally, hereby represent and warrant to,
and agree with, the Buyer, except as set forth on the Schedule of Exceptions
furnished to the Buyer and attached hereto as Schedule 1 , specifically
identifying the relevant subsection hereof, which exceptions shall be deemed to
be representations and warranties as if made hereunder, as follows:
 
           7.1     Organization, Good Standing and Qualification.The Company is
a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation. Each of the Company and the Sellers has
all requisite power and authority to carry on its business as now conducted and
as proposed to be conducted. Each of the Company and the Sellers is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify could have a material adverse effect on its
business, properties, operations, earnings, assets, liabilities, condition
(financial or otherwise) (collectively, " Condition ").
 
           7.2     Capitalization.The authorized capital stock of the Company
consists of and upon the consummation of the Closing shall consist of 10,000
shares of common stock, $0.001 par value per share, of which 3,000 are issued
and outstanding. All the outstanding shares have been duly and validly issued,
are fully paid and non-assessable. The Company does not have outstanding any
securities convertible into or exchangeable for its capital stock or outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or
 

  4   

--------------------------------------------------------------------------------

 
 
claims of any character relating to, its capital stock. There are no agreements
among the shareholders of the Company with respect to the voting or transfer of
the capital stock of the Company and none of its shareholders has preemptive
rights. Schedule A hereto includes a complete and correct list as of immediately
prior to the Closing, of the name of each of the Company shareholders and the
number of shares of stock owned by such shareholder and the holders of any
options or warrants. Each Seller is the record and beneficial owner of the
shares of Common Stock set forth opposite such Seller’s name on Schedule A
hereto, which are free and clear from any Liens. There is not outstanding any
security, option, warrant, right, agreement, understanding or commitment of any
kind entitling any person or entity to acquire any of the Common Stock. The
Common Stock has not been registered with the SEC or any state regulatory
authority. None of the Sellers has granted any options or other rights to others
to acquire equity interests in the Company or in their equity interests in the
Company.
 
            7.3     Authority; Execution and Delivery; Requisite Consents,
Non-violation. Each Seller has, and at the Closing will have, all requisite
power and authority to execute, deliver and perform this Agreement and each
other document or instrument executed by any of them, or any of its officers, in
connection herewith or therewith or pursuant hereto or thereto and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of each of the Sellers. This Agreement is duly
executed and delivered by each of the Sellers and is the legal, valid and
binding obligation of each Seller, enforceable against each Seller in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforceability of creditors' rights in general or by general principles of
equity. As to the Company and each of the Sellers, the execution, delivery and
performance of this Agreement, the consummation by each Seller of the
transactions contemplated hereby and thereby (including, without limitation, the
offer, sale and delivery by each Seller of the Common Stock) will not (a) except
as set forth in Part 7.3 of Schedule 1 , require the consent, license, permit,
waiver, approval, authorization or other action of, by or with respect to, or
registration, declaration or filing with, any court or governmental authority,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (" Governmental Authority ") or any other individual, partnership,
corporation, unincorporated organization or association, limited liability
company, trust or other entity (collectively, a " Person "); (b) contravene (i)
any requirement of law to which it is subject, including without limitation the
securities laws of any jurisdiction or the rules or regulations of any
governmental entity or self regulatory body nor (ii) any judgment, decree,
franchise, order or demand applicable to it; (c) conflict or be inconsistent
with or result in any breach of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of its properties or
assets pursuant to the terms of any indenture, mortgage, deed of trust agreement
or other instrument to which it is a party or bound or to which it may be
subject or violate any provision of its organization documents. Neither the
Company nor any of the Sellers is in default with respect to any applicable
statute, rules, writ, injunction, decree, order or regulation of any
Governmental Authority having jurisdiction over it which is likely to adversely
affect its ability to perform its obligations hereunder and entering into this
Agreement will not violate any of them.
 

  5   

--------------------------------------------------------------------------------

 
            7.4     Subsidiaries. The Company does not presently own or control,
directly or indirectly, any interest in any corporation, association, or other
business entity. The Company is not a participant in any joint venture,
partnership, or similar arrangement.
 
            7.5     Financial Information. As of the date hereof, Schedule D
contains the following: balance sheets and statements of income, stockholder’s
equity and cash flows as of, and for the fiscal years ended, March 31, 2000,
March 31, 2001 and March 31, 2002, which have been reviewed by Berkowitz, Dick
Pollack & Brank, Certified Public Accountants & Consultants, LLP, 200 South
Biscayne Blvd, Sixth Floor, Miami, Florida 33131-9711, independent certified
public accountants as well as the same financial information for the three month
period ended June 30, 2003, which have not been reviewed. The financial
statements of the Company, attached hereto as Schedule D, referred to
individually and collectively, as "Financial Statements" are true, accurate and
complete and fairly present the financial position of the Company and the
results of operations and cash flows for the periods then ended and are
consistent with the books and records of the Company and there are no material
changes in the financial condition of the Company, since the date of those
financial statements, except as set forth in Part 7.5 of Schedule 1 attached
hereto. Prior to the Closing Date, the Sellers shall cause to be delivered to
the Buyer the same financial statements audited by an independent certified
public accountant acceptable to the Buyer. Each of the Financial Statements is
true, complete and correct in all material respects, is consistent with the
books and records of the Company and is in accordance with generally accepted
accounting principles (except as otherwise expressly noted therein) consistently
applied and fairly presents the Company’s financial condition, assets and
liabilities as of their respective dates and the income, cash flows and
stockholder’s equity for the periods related thereto. All amounts billed to the
Company’s customers are reflected on the Financial Statements and all proper
reserves and allowances have been taken and recorded therein.
 
            7.6     Certain Changes or Events.  Since June 30, 2003, (i) there
has been no change in the condition of the Company, except for changes which
have not been, in the aggregate, materially adverse to the Company; (ii) there
has been no change of Laws (as defined herein), no revocation or change in any
Contract (as defined herein) or Permit (as defined herein) or right to do
business, and no other event or occurrence of any character, whether or not
insured against, which has resulted, or could reasonably be expected to result,
in a material adverse change in the Condition of the Company; (iii) the Company
has not authorized or made any distributions, or declared or paid any dividends,
upon or with respect to any of its capital stock, or other equity interests, nor
has the Company redeemed, purchased or otherwise acquired, or issued or sold,
any of its capital stock or other equity interests; (iv) Except as set forth in
Part 7.6 of Schedule 1 , the Company has not entered into any material
transaction, other than in the ordinary course of business and consistent with
past practice; (v) except as set forth in Part 7.6 of Schedule 1 , the Company
has not incurred any indebtedness for borrowed money or made any loans or
advances to any Person; (vi) there has been no waiver by the Company of a
material right or of a material debt owed to it; (vii) the Company has not
failed to satisfy or discharge any Lien, except in the ordinary course of
business and which is not material to the Condition of the Company (as such
business is presently conducted and as it is proposed to be conducted); and
(viii) there has been no material change in any compensation, arrangement or
agreement with any employee, director, shareholders or Affiliate (as defined
herein). " Affiliate " of a specified Person shall mean a Person that directly
or indirectly through one or more intermediaries,
 

  6   

--------------------------------------------------------------------------------

 
 
controls or is controlled by, or is under common control with, the Person
specified and, as to any Person that is an individual, such individual's spouse,
parents, grandparents, siblings and lineal descendants.
 
            7.7     Title to Assets. The Company and each of the Sellers have
good and marketable title to all of its assets and properties, free and clear of
any Liens. With respect to any assets or properties it leases, the Company holds
a valid and subsisting leasehold interest therein, free and clear of any Liens,
is in compliance, in all material respects, with the terms of the applicable
lease, and enjoys peaceful and undisturbed possession under such lease. All of
the assets and properties of the Company that are necessary for the conduct of
its business as presently conducted or as proposed to be conducted by the
Company are in good operating condition and repair, subject to ordinary wear and
tear.
 
            7.8     Contracts.  The Company is not a party to, nor is either of
its assets or properties bound by, or subject to, any contracts, agreements,
notes, instruments, franchises, leases, licenses, commitments, arrangements or
understandings, written or oral (collectively, "Contracts") of the following
types, except for those (the "Scheduled Contracts") listed in Part 7.8 of
Schedule 1 hereto:
 
a.     any Contracts pursuant to which the Company, or another party thereto, is
obligated to pay in excess of $10,000;
 
b.     any Contracts pursuant to which the Company acquired the right to use any
Intellectual Property (as defined herein) or information that is material to or
necessary in the business of the Company, or pursuant to which the Company has
granted to others the right to use, or which otherwise relates to, its
Intellectual Property;
 
3.     any Contracts (other than advances of expenses to employees in the
ordinary course of business) involving loans, loan agreements, debt securities,
mortgages, deeds of trust, security agreements, suretyships or guarantees;
 
4.    any Contracts between the Company, on the one hand, and any of their
respective officers, directors, employees or Persons that beneficially own in
excess of 1.0% of the outstanding equity interest of the Company (each a
"Principal Owner"), or any Affiliate or relative, or Affiliate of a relative, of
any of the foregoing, on the other;
 
5.     any deferred compensation agreements, bonus, pension, profit sharing,
stock option and incentive plans or arrangements, hospitalization, medical and
insurance plans, agreements and policies, retirement and severance plans and
other employee compensation policies and agreements affecting employees of the
Company;
 
6.     any Contracts with any labor union affecting employees of the Company;
 
7.     any Contracts that restrict the Company from freely engaging in business
or competing anywhere; or
 

  7   

--------------------------------------------------------------------------------

 
8.     any Contracts that otherwise are material to the Condition of the
Company.
 
All of the Scheduled Contracts are in full force and effect and constitute
legal, valid and binding obligations of the Company and shall be as of the
Closing, and, to the knowledge of the Sellers, the other parties thereto; the
Company and, to the best knowledge of the Sellers, each other party thereto, has
performed in all material respects all obligations required to be performed by
it on or before the date hereof under the Scheduled Contracts, and no violation
exists in respect thereof on the part of the Company or, to the knowledge of the
Sellers, any other party thereto; none of the Scheduled Contracts is currently
being renegotiated; and the validity, effectiveness and continuation of all
Scheduled Contracts will not be materially adversely affected by the
transactions contemplated by this Agreement.
 
                     7.9     Intellectual Property.  Set forth on Part 7.9 of
Schedule 1 hereto is a true, correct and complete list of (i) all inventions
(whether patentable or un-patentable and whether or not reduced to practice),
all improvements thereto, and all patents, patent applications, and patent
disclosures, together with all re-issuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (ii)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (iii) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (iv) all mask works and all applications,
registrations, and renewals in connection therewith, (v) all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (vi) all computer software (including data and related
documentation), (vii) all other proprietary rights, and (viii) all copies and
tangible embodiments thereof (in whatever form or medium) (collectively, the
"Intellectual Property") of any kind in which the Company has an interest or
which is otherwise used in, or relates to the business of the Company. Part 7.9
of Schedule 1 hereto also contains a true, correct and complete list of all
licenses or agreements that in any way affect the rights of the Company to any
of the Intellectual Property or any trade secret material of the Company (the
"Intellectual Property Licenses").
 
The Company is the sole and exclusive owner, free and clear of all Liens, and
has all right, title and interest in all of the Intellectual Property listed in
Part 7.9 of Schedule 1 hereto and has secured duly authorized assignment of
rights from all employees and independent contractors confirming that all
Intellectual Property which they may have directly or indirectly worked on is
owned by the Company.. With respect to any Intellectual Property or trade secret
necessary to conduct its business, the Company owns or has the exclusive right
to use such Intellectual Property or trade secret in its business. The Company
owns or possesses sufficient licenses or other rights to use all Intellectual
Property covered by its patents that are necessary to conduct the business of
the Company as now being conducted and as proposed to be conducted by the
Company.
 

  8   

--------------------------------------------------------------------------------

 
 
Each of the Intellectual Property Licenses is in full force and effect and
constitutes a legal, valid, binding and enforceable obligation in accordance
with its terms against the Company, and, to the knowledge of the Sellers, each
other party thereto. The Company has performed all obligations imposed upon it
under each of the Intellectual Property Licenses to which it is a party. Neither
the Company nor, to the knowledge of the Sellers, any other party thereto is in
default thereunder, nor, to the knowledge of the Sellers, is there any event
that with notice or lapse of time, or both, would constitute a default
thereunder. The Company has not received any notice that any other party to any
of the Intellectual Property Licenses intends to cancel, terminate or refuse to
renew the same or to exercise or decline to exercise any option or other right
thereunder. No licenses, sublicenses, covenants or agreements have been granted
or entered into by the Company in respect of any of the Intellectual Property or
any trade secret material of the Company, except the Intellectual Property
Licenses. No director, officer, shareholder, employee or other Affiliate of the
Company owns, directly or indirectly, in whole or in part, any of the
Intellectual Property or any trade secret material of the Company. None of the
officers, employees, consultants, distributors, agents, representatives or
advisors of the Company have entered into any agreement relating to the
Company's business regarding know-how, trade secrets, assignment of rights in
inventions, or prohibition or restriction of competition or solicitation of
customers, or any other similar restrictive agreement or covenant, whether
written or oral, with any Person other than the Company.
 
The consummation of the transactions contemplated hereby will not alter or
impair the rights of the Company to any of the Intellectual Property, any trade
secret material to the Company, or under any of the Intellectual Property
Licenses and each item of Intellectual Property owned or used by the Company
immediately prior to the Closing hereunder will be owned or available for use by
the Buyer on identical terms and conditions immediately subsequent to the
Closing.
 
Neither the Company nor the Sellers, nor any Affiliates, officers, shareholders,
directors or employees of each of them has disclosed any proprietary information
relating to the Intellectual Property or the Intellectual Property Licenses to
any person other than the Buyer and the employees, consultants, accountants,
lawyers and other advisors of the Companies. Each of the Company, the Sellers
and any Affiliates, officers, shareholders, directors or employees of each of
them has at all times maintained reasonable procedures to protect and have
enforced all trade secrets of the Company. Each of the Company, the Sellers and
any Affiliates, officers, shareholders, directors or employees of each of them
has disclosed trade secrets to other Persons solely as required for the conduct
of the Company's business and solely under nondisclosure agreements that are
enforceable by the Company. The Company is not under any contractual or other
obligation to disclose any proprietary information relating to the Intellectual
Property, any trade secret material of the Company or the Intellectual Property
Licenses, nor is any other party to the Intellectual Property Licenses under any
such obligation to disclose proprietary information included in or relating to
Intellectual Property, any trade secret material to the Company or the
Intellectual Property Licenses to any Person, and no event has taken place,
including the execution and delivery of this Agreement and the transactions
contemplated hereby or any related change in the business activities of the
Company, that would give rise to such obligation.
 
Neither the Company nor any of the Sellers has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of third parties, and none of
 

  9   

--------------------------------------------------------------------------------

 
the Sellers, the directors and officers (and employees with responsibility for
Intellectual Property matters) of the Seller has ever received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party).
 
With respect to each item of Intellectual Property required identified on Part
7.9 of Schedule 1 : (i) the item is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge; (ii) no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand is pending or is
threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and (iii) the Company has never agreed to indemnify any
person for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.
 
No claim with respect to the Intellectual Property, any trade secret material to
the Company, or any Intellectual Property License which would adversely affect
the ability of the Company to conduct its business as presently conducted and as
proposed to be conducted is currently pending or, to the knowledge of the
Sellers, has been asserted, or overtly threatened by any Person, nor does any of
the Sellers know of any grounds for any claim against the Company, (A) to the
effect that any operation or activity of the Company presently occurring or
contemplated, including, inter alia , the manufacture, use or sale of any
product, device, instrument, or other material made or used according to the
patents or patent applications included in the Intellectual Property or
Intellectual Property Licenses, infringes or misappropriates any United States
or foreign copyright, patent, trademark, service mark or trade secret; (B) to
the effect that any other Person infringes on the Intellectual Property or
misappropriates any trade secret or know-how or other proprietary rights
material to the Company; (C) challenging the ownership, validity or
effectiveness of any of the Intellectual Property or trade secret material of
the Company; or (D) challenging the license of the Company or other legally
enforceable right under, any Intellectual Property or the Intellectual Property
Licenses.
 
None of the Sellers is aware of any presently existing United States or foreign
patents or any patent applications, which if issued as patents would be
infringed by any activity contemplated by the Company.
 
All the patents and patent applications of the Company (the "Patents and
Applications") have been properly prepared and filed on behalf of the Company
and are being diligently pursued by the Company. The inventions described in the
Patents and Applications are assigned or licensed to the Company and no other
entity or individual has any right or claim in any of the inventions, Patents
and Applications or any patents to be issued therefrom. The Sellers are not
aware of any material defects in any of the Patents and Applications which would
cause any of them to be held invalid or unenforceable. There is no objection or
proceeding, pending or threatened, that would affect the validity of any patent
issued pursuant thereto.
 
Except in connection with the prosecution of the patent applications listed on
Part 7.9 of Schedule 1 attached hereto, there are no pending judicial or
governmental proceedings, including but not limited to interferences and
oppositions, relating to any of the Patents and Applications or any other
proprietary information to which the Company is a party or by which any property
(such term "property" specifically to include rights pursuant to licenses or
options or other rights
 

  10   

--------------------------------------------------------------------------------

 
to acquire licenses) of the Company are subject, and no such proceedings are
threatened or contemplated by Governmental Authorities or other Persons.
 
None of the Sellers and the directors and officers (and employees with
responsibility for Intellectual Property matters) of the Company has any
knowledge of any new products, inventions, procedures, or methods of
manufacturing or processing that any competitors or other third parties have
developed which reasonably could be expected to supersede or make obsolete any
product or process of any of the Company.
 
7.10    Labor Relations; Employees.
 
Part 7.10 of Schedule 1 attached hereto (i) sets forth the name, date of
employment, job title, the monthly compensation, and any bonuses of each
regular, full-time and part-time employee of the Company as of the date hereof;
(ii) lists all employment, managerial, advisory, and consulting agreements,
employee confidentiality or other agreements protecting proprietary processes,
formulae, or information to which the Company is a party, and any employee
handbook(s) published by the Company; (iii) lists every employee of the Company
on authorized leaves of absence who has a right to return to employment, every
contract employee or temporary employee; and (iv) sets forth the name, office
and years of service for each officer and each director of the Company.
 
The Company is not in violation of any federal, state or other applicable Law
respecting employment, social security or employment practices relating to its
own employees or to the employees of any of its subcontractors.
 
The Company is not delinquent in payments to any of its employees for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to the date hereof or amounts required to be reimbursed to
such employees, (ii) there is no unfair labor practice complaint against the
Company pending before any Governmental Authority, (iii) there is no labor
strike, dispute, slowdown or stoppage actually pending or, to the knowledge of
the Sellers, threatened against or involving the Company, (iv) the Company is
not a party to or bound by any collective bargaining agreement and neither any
grievance nor any arbitration proceeding arising out of or under a collective
bargaining agreement is pending and, to the knowledge of the Sellers, no such
claim has been asserted, (v) no labor union currently represents the employees
of the Company and, to the knowledge of the Sellers, no labor union has taken
any action with respect to organizing the employees of the Company, (vi) no key
employee has informed the Company that such employee will or may terminate his
or her employment or engagement with the Company and (vii) except as otherwise
described in this Agreement, there are no payments of benefits to the employees
of the Company above or different from the statutory benefits corresponding
under the applicable labor law.
 
The Company has filed or caused to be filed all social security returns required
under the statutes, rules or regulations of the jurisdiction of its
incorporation and all other applicable jurisdictions. All amounts shown in said
returns to be due and all additional demands received prior to the date hereof
have been paid in due time and all withholdings required to be made prior to the
date hereof have been duly made and paid in due time. The amounts set up as
accruals for
 

  11   

--------------------------------------------------------------------------------

 
social security contributions in the Financial Statements are sufficient for the
payment of all accrued and not yet paid amounts.
 
               7.11     Litigation. Except as set forth in Part 7.11 of Schedule
1: (i), there is no action, suit, proceeding, investigation or governmental
approval process (collectively, " Actions ") pending or, to the best knowledge
of the Sellers, threatened or which could be threatened against the Company, or
affecting any of the properties or assets of the Company (including, without
limitation, any of its Permits) which individually or in the aggregate could
have a material adverse effect on the Condition of the Company, nor is there any
basis for any such Action; and (ii) to the knowledge of the Sellers, there is no
Action against any director, officer or employee of the Company in connection
with the business of such Company which, in the event of an adverse judgment
against any such Person, could have a material adverse effect on the Condition
of the Company, nor is there any basis for any such Action. The foregoing
includes, without limitation, any Action pending or, to the Sellers’ knowledge,
threatened (or any basis therefor known to the Company) involving the prior
employment of any employees of the Company, their use in connection with the
business of the Company of any information or techniques allegedly proprietary
to any of their former employers, or their obligations under any agreements with
prior employers. Neither the Company nor any of its respective assets or
properties, nor, in connection with its business, any shareholder, director,
officer or employee of the Company, is subject to any order, judgment, writ,
injunction, compliance agreement, decree, ruling or decision (collectively, an "
Order ") of any Governmental Authority which is material to the Condition of the
Company. There is no Action by the Company currently pending or which the
Company intends to initiate, which is material to the Condition of the Company.
 
               7.12     Compliance with Laws; Permits. Except as described in
Part 7.12 of Schedule 1 , the Company has not violated or failed to comply with,
in any material respect, any law, statute, treaty, ordinance, rule, regulation
or policy, domestic or foreign, of any Governmental Authority (collectively, "
Laws ") to which it or any of its properties or assets is subject. The Company
has all federal, state, local and foreign government licenses, permits, orders,
certificates authorizations and approvals of any Governmental Authority
(collectively, the " Permits ") that are necessary for the conduct of its
business as presently conducted except to the extent the failure to have any
such Permit would not materially adversely affect the Condition of the Company;
all such Permits are, and as of the Closing will be, in full force and effect;
no violations or notices of failure to comply have been issued or recorded in
respect of any such Permits; there are no proceedings pending, or to the
knowledge of the Sellers, threatened, to revoke, suspend or limit any such
Permit, nor to the knowledge of any Sellers is there any reasonable basis
therefor. All applications, reports, notices and other documents required to be
filed by the Company with all Governmental Authorities on or before the date
hereof have been timely filed and are complete and correct in all material
respects as filed or as amended prior to the date hereof, except to the extent
the failure to timely make such filings or the incompletion of such filing would
not materially adversely affect the Condition of the Company. With respect to
any required Permits, applications for which are either pending or contemplated
to be made pursuant to the business strategy of the Company, none of the Sellers
knows of any reason why such Permits should not be approved and granted by the
appropriate Governmental Authority. Neither the Company nor any of its officers
or agents has made any illegal or improper payments to, or provided any illegal
or improper inducement for, any governmental official or other Person in an
attempt to influence any such Person to take or to refrain from taking any
action relating to
 

  12   

--------------------------------------------------------------------------------

 
the Company. Part 7.12 of Schedule 1 also lists all Permits of the Company that
are required for the conduct of its business.
 
               7.13     Taxes. Except as set forth on Part 7.13 of Schedule 1:
(i) all foreign and domestic federal, state, city, county, local and foreign
income, franchise, sales, use and value added tax returns and reports, and all
other tax returns, reports and statements required to be filed by the Company in
those or in any other foreign or domestic jurisdiction (collectively, " Returns
") have been timely filed; (ii) all such Returns are true, correct and complete
in all material respects; (iii) all taxes, assessments, fees, interest,
penalties and other charges of kind whatsoever (collectively, " Taxes ") due or
claimed to be due from the Company have been paid except to the extent properly
reserved against on the Financial Statements; and (iv) no income tax return of
the Company has been audited by any Governmental Authority, and there are in
effect no waivers of the applicable statute of limitations for Taxes in any
jurisdiction for the Company for any period.
 
               7.14     Books and Records. The books of account, ledgers and
records of the Company accurately and completely reflect in all material
respects all information relating to its business, the nature, acquisition,
maintenance, location and collection of its assets, and the nature of all
transactions giving rise to its obligations or accounts receivable. The minute
books of the Company fully set forth all action taken by the Board of Directors,
shareholders and, if any, executive board (or other committee thereof) of the
Company.
 
               7.15     Transactions with Affiliates. The Company does not have
any obligation to or claim against any past or present Principal Owner of the
Company, or any of such Principal Owner's Affiliates, associates or relatives,
and no such Person has any obligation to or claim against the Company. All
products, services or benefits provided to the Company by any such Person, or
provided by the Company to any such Person, are set forth in Part 7.15 of
Schedule 1 and are provided at a charge equal to the fair market value of such
products, services or benefits. No past or present Principal Owner of the
Company, nor any of such Principal Owner's Affiliates, associates or relatives,
has any direct or indirect interest of any kind in any business or entity, which
is competitive with the Company.
 
               7.16      Brokers or Finders. Seller has not and will not enter
into any agreement pursuant to which the Company or any of the Sellers will be
liable, as a result of the transactions contemplated by this Agreement, for any
claim of any person for any commission, fee or other compensation as finder or
broker.
.
               7.17     Employment of Officers, Employees and Consultants. To
the knowledge of the Sellers, no third party has any valid claim against the
Company, the Buyer or any Designated Person (as hereinafter defined) with
respect to: (a) the continued employment by, or association with, the Company,
of any of the present officers or employees of or consultants to the Company
(collectively, the " Designated Persons ") or (b) the use, in connection with
the business of the Company as presently conducted or proposed to be conducted
by the Company or any of the Designated Persons of any information which the
Company or any of the Designated Persons would be prohibited from using under
any prior agreements or arrangements or any legal
 

  13   

--------------------------------------------------------------------------------

 
considerations applicable to unfair competition, trade secrets or proprietary
information. Each employee and consultant of the Company has executed an
agreement with the Company (in form and substance satisfactory to the Buyer)
agreeing to maintain the confidentiality of proprietary information and agreeing
to assign certain inventions to the Company.
 
               7.18     Insurance. The Company presently maintains and has
maintained in effect since its formation all the insurance policies required by
applicable law or reasonably appropriate in connection with the operation of its
business as presently conducted.
 
               7.19     Absence of Undisclosed Liabilities. The Company does not
have any obligation, indebtedness, commitment, guaranty, and other item
constituting a liability under GAAP, whether direct or indirect, absolute,
accrued, contingent, or otherwise, and whether due or to become due (each, a
"Liability") of any nature whatsoever except for (a) Liabilities reflected or
reserved against in the balance sheet as of June 30, 2003 (the "Balance Sheet"),
or (b) Liabilities and obligations incurred by the Company and not required by
GAAP to be set forth in the Balance Sheet for the appropriate period, or (c)
Liabilities incurred in the ordinary course of business and consistent with past
practice after the date of the Balance Sheet. For purposes hereof, "GAAP" means
generally accepted accounting principles consistently applied.
 
               7.20     Disclosure. In connection with the purchase of the
Common Stock by the Buyer as contemplated hereby, the Company and the Sellers
have disclosed to the Buyer all material facts and information concerning the
Company, its Condition and the Common Stock, and have not made any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements contained herein not misleading. There is no fact
or circumstance which has, or is reasonably likely to have, an adverse effect on
the Company which has not been disclosed herein.
 
7.21     Security Matters.
 
The LATI Shares are received by each of the Sellers for investment purposes for
its own account, and not with the view to, or for resale in connection with, any
distribution thereof. Seller understands that the LATI Shares have not been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
or under the securities laws of various states, by reason of a specified
exemption from the registration provisions thereunder.
 
Each of the Sellers acknowledges that the LATI Shares must be held indefinitely
unless they are subsequently registered under the Securities Act and under
applicable state securities laws or an exemption from such registration is
available. Each of the Sellers has been advised or is aware of the provisions of
Rule 144 promulgated under the Securities Act which permits limited resale of
the securities purchased in a private placement subject to the satisfaction of
certain conditions including, among other things, the availability of certain
current public information about Buyer and compliance with applicable
requirements regarding the holding period and the amount of securities to be
sold and the manner of sale. All shares of stock issued to ADG (or otherwise
restricted herein) will be subject to a lock up agreement with the percentage of
shares released for unrestricted transactions as follows: Year 1 ten (10)
percent, Year 2 twenty (20) percent, Year 3 thirty (30) percent and Year 5 one
hundred (100) percent.
 

   14  

--------------------------------------------------------------------------------

 
Each Seller is a sophisticated investor with knowledge and experience in
business and financial matters and is able to bear the economic risk and lack of
liquidity inherent in owning the LATI Shares.
 
Each Seller has received and carefully reviewed (i) Buyer's most recent SEC
filings, and (ii) all other information filed by Buyer pursuant to the
Securities Act or the Securities Exchange Act of 1934, as amended.
 
Each Seller is aware that no federal or state or other agency has passed upon or
made any finding or determination concerning the fairness of the transactions
contemplated by this Agreement or the adequacy of the disclosure of the exhibits
and schedules hereto and each Seller, as applicable, must forego the LATI
Shares, if any, that such a review would provide.
 
Each Seller understands and acknowledges that neither the Internal Revenue
Service nor any other tax authority has been asked to rule on nor has it ruled
on the tax consequences of the transactions contemplated hereby.
 
Each Seller represents and covenants that it is and "Accredited Investor" as the
term is defined in Rule 501(a) of Regulation D under the Securities Act.
 
Each Seller understands and agrees that, notwithstanding any exemptions under
the securities laws of the United States or otherwise that none of them shall
sell, transfer or encumber any of the LATI Shares for a period of one year after
the Closing hereunder and between the first year and second year anniversary of
the Closing, and subject to the laws of the United States they may sell 10% of
such shares; 20% after two years; 30% after three years and the balance after
four years. All of the foregoing is subject to volume limitations on trading and
the laws of the United States.
 
Each Seller understands that all certificates for the LATI Shares shall bear a
legend in substantially the following form:
 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER,
THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS."
 
"THESE SECURITIES MAY NOT BE TRANSFERRED, SOLD OR ENCUMBERED FOR PERIODS OF UP
TO FIVE YEARS AS SET FORTH IN AN AGREEMENT BETWEEN LEGAL ACCESS TECHNOLOGIES,
INC. AND THE HOLDER OF THESE SECURITIES, DATED AS OF SEPTEMBER 25, 2003."
 
8.   Representations, Warranties and Agreements of the Buyer.
 
The Buyer, hereby represents and warrants to, and agrees with, each of the
Sellers as follows:
 

  15   

--------------------------------------------------------------------------------

 
 
          8.1     Organization, Good Standing and Qualification. Buyer, is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. Buyer has all requisite power and authority to carry on
its business as now conducted and as proposed to be conducted. Buyer has all
requisite power and authority to enter into and perform this Agreement and the
transactions contemplated hereby. Buyer is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure so to qualify
could have a material adverse effect on its Condition.
 
         8.2     Capitalization. The authorized capital stock of Buyer consists
of (i) 100,000,000 shares of common stock, $0.001 par value per share, and (ii)
no preferred stock. All of the outstanding shares have been duly and validly
issued, are fully paid and non-assessable. Upon the consummation of the Closing,
all of the outstanding LATI Shares shall be duly and validly issued and will be
fully paid and non-assessable. The LATI Shares are free and clear from any Liens
and Buyer shall deliver to each Seller , as applicable, certificate(s)
representing the LATI Shares.
 
          8.3     Authority; Execution and Delivery; Requisite Consents,
Non-Violation. Buyer has, and at the Closing will have, all requisite power and
authority to execute, deliver and perform this Agreement and each other document
or instrument executed by it, or any of its officers, in connection herewith or
therewith or pursuant hereto or thereto and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of each of the Buyer. This Agreement is duly executed and delivered by the
Buyer and the legal, valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforceability of creditors' rights in general or by general
principles of equity. The execution, delivery and performance of this Agreement,
the consummation by the Buyer of the transactions contemplated hereby and
thereby (including, without limitation, the offer, sale and delivery by the
Buyer of the LATI Shares) will not (a) require the consent, license, permit,
waiver, approval, authorization or other action of, by or with respect to, or
registration, declaration or filing with, any Governmental Authority or any
other Person; (b) contravene (i) any requirement of law to which it is subject,
including the securities laws of any jurisdiction or the rules or regulations of
any governmental entity or self regulatory body nor (ii) any judgment, decree,
franchise, order or demand applicable to it (c) conflict or be inconsistent with
or result in any breach of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any lien upon any of its properties or assets
pursuant to the terms of any indenture, mortgage, deed of trust agreement or
other instrument to which it is a party or bound or to which it may be subject
or violate any provision of its organization documents. Buyer is not in default
with respect to any applicable statute, rules, writ, injunction, decree, order
or regulation of any governmental authority having jurisdiction over it which is
likely to adversely affect its ability to perform its obligations hereunder and
entering into this Agreement will not violate any of them.
 
         8.4     SEC Filings. Financial Statements. Buyer has filed all reports
required to be filed by it with the SEC since June 30, 2003 (collectively, the
"Buyer SEC Reports"). As of the respective dates they became effective, the
Buyer SEC Reports which were filed pursuant to
 

  16   

--------------------------------------------------------------------------------

 
the Securities Act and as of the respective dates of filing of the last
applicable amendment thereto the Buyer SEC Reports which were filed pursuant to
the Exchange Act, did not contain any untrue statement of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. Other
than as described in a separate letter that the Sellers acknowledge having
received on the date hereof, to the Knowledge of the Buyer, the financial
statements of Buyer included in the Buyer SEC Reports complied as to form in all
material respects with the applicable published rules and regulations of the SEC
with respect thereto, were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as otherwise noted therein) and fairly present the consolidated
financial position of Buyer and its consolidated subsidiaries as at the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, except that in the case of the unaudited consolidated
financial statements included in any form 10-QSB, the presentation and
disclosure conform with the applicable rules of the Securities Exchange Act of
1934 and are subject to year-end adjustments.
 
         8.5     No Brokers or Finders. Buyer has not and will not enter into
any agreement pursuant to which the Company or any of the Sellers will be
liable, as a result of the transactions contemplated by this Agreement, for any
claim of any person for any commission, fee or other compensation as finder or
broker.
 
Nothing contained in this Section 8 shall in any respect limit or modify the
representations, warranties and agreements of the Sellers in Section 7 of this
Agreement or the right of the Buyer to rely thereon.
 
9.                 Conditions of Buyer's Obligations at Closing.
 
The obligation of Buyer to purchase the Common Stock to be purchased by it at
the Closing is subject to the fulfillment, to Buyer's satisfaction, prior to or
at the Closing, of each of the following conditions:
 
         9.1     Representations and Warranties. The representations and
warranties of the Sellers contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Closing Date,
as if made on and as of such date.
 
         9.2     Performance. The Sellers shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
 
         9.3     Stock Certificates, Etc. At the Closing, the Sellers shall have
tendered to the Buyer a certificate representing shares of Common Stock,
together with a stock power, in accordance with Section 2 hereof. All
certificates delivered by the Sellers shall be in form and substance
satisfactory to the Buyer and sufficient to transfer to and vest in Buyer good
and valid title to such Common Stock, free and clear of any Lien to all of the
capital stock of the Company.
 
         9.4     No Material Adverse Change. There shall not have occurred any
material adverse change in the Condition of the Company since the date hereof.
 

  17   

--------------------------------------------------------------------------------

 
         9.5     Consents. The Sellers shall have obtained all consents,
approvals or waivers from Governmental Authorities and third Persons necessary
for the execution, delivery and performance of this Agreement and the
transactions contemplated hereby and thereby, all without material cost or other
adverse consequences to the Company.
 
         9.6     No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
         9.7     Proceedings and Documents. All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Buyer
and its counsel, and the Buyer shall have received all such counterpart
originals or certified or other copies of such documents as the Buyer may
reasonably request.
 
         9.8     Employment Agreements. At the Closing, ADGI shall enter into
employment agreements with David A. Ruben, Robert Noe, and Bobbie Brockes in the
forms attached hereto as Exhibit B, Exhibit B-1,Exhibit B-2 , and Exhibit B-3
containing, without limitation, provisions with regard to non-competition,
non-solicitation, and inventions, in each case in form and substance
satisfactory to the Buyer.
 
10.     Conditions of the Sellers' Obligations at Closing.
 
The obligations of the Sellers to the Buyer under this Agreement are subject to
the fulfillment, to Sellers' satisfaction, prior to or at the Closing, of each
of the following conditions:
 
        10.1     Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of such
date.
 
       10.2     Performance. The Buyer shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by it prior to or at the Closing.
 
       10.3     Payment of the Common Stock. At the Closing, the Buyer shall
have tendered to each of the Sellers a certificate(s) representing LATI Shares
in accordance with Section 3 hereof. All certificates delivered by the Buyer
shall be in form and substance satisfactory to the Sellers and sufficient to
transfer to and vest in the Sellers good and valid title to such LATI Shares,
free and clear of any Lien.
 
       10.4     No Material Adverse Change. There shall not have occurred any
material adverse change in the Condition of the Buyer since the date hereof,
except that Buyer may settle its current debt obligation with its officers by
issuing the officers all of its stock in its non-operating subsidiary,
Perspectives Health Management Corporation, containing certain aged hospital
receivables of that company.
 

  18   

--------------------------------------------------------------------------------

 
       10.5     No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
      10.6     Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Sellers and
their counsel, and the Sellers shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.
 
      10.7     Related Documents. The Pledge Agreement shall have been executed
and delivered by the Sellers and the Buyer and in full force and effect.
 
11.     Miscellaneous .
 
11.1     Indemnification.
The Sellers, jointly and severally, agree to indemnify the Buyer and each
officer, director, employee, agent, partner, shareholder and affiliate of the
Buyer (collectively, the "Buyer Indemnified Parties") for, and hold each Buyer
Indemnified Party harmless from and against: (i) any and all damages, losses,
claims and other liabilities of any and every kind, including, without
limitation, judgments and costs of settlement, and (ii) any and all
out-of-pocket costs and expenses of any and every kind, including, without
limitation, reasonable fees and disbursements of counsel for such Buyer
Indemnified Parties (all of which expenses periodically shall be reimbursed as
incurred and are referred to as "Indemnified Costs")), in each case, arising out
of or suffered or incurred in connection with any of the following: (a) any
misrepresentation or any breach of any warranty made by the Sellers herein or in
any documents related hereto, (b) any breach or non-fulfillment of any covenant
or agreement made by the Sellers herein, and (c) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Sellers in connection with the sale of the LATI Shares.
 
As security for the accuracy of the representations, warranties and undertakings
of the Sellers, the parties shall execute the Pledge Agreement on the Closing
Date, under which the Sellers will pledge to the Buyer, in the aggregate,
4,360,000 LATI Shares as described in Exhibit C hereto, plus such other
securities as set forth in the Pledge Agreement (the "Pledge Shares"). These
shares shall be held without voting rights and then release following the
deposit of $5,000,000 in funding under the LATI Regulation S offering.
 
The Buyer agrees to indemnify the Sellers and each officer, director, employee,
agent, partner, shareholder and affiliate of each of the Sellers (collectively,
the "Sellers Indemnified Parties") for, and hold each Sellers Indemnified Party
harmless from and against any Indemnified Costs arising out of or suffered or
incurred in connection with any of the following: (a) any misrepresentation or
any breach of any warranty made by the Buyer herein or in any documents related
hereto and (b) any breach or non-fulfillment of any covenant or agreement made
by the Buyer herein.
 

  19   

--------------------------------------------------------------------------------

 
              11.2     Survival. All representations, warranties, covenants and
agreements contained in or made pursuant to this Agreement or contained in any
certificate delivered pursuant to this Agreement, shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
any party hereto, and shall survive the transfer and payment for the Common
Stock and the consummation of the transactions contemplated hereby for a period
of 12 months, unless a claim is made prior thereto; provided, however, that
neither a Buyer Indemnified Party nor a Sellers Indemnified Party shall be
entitled to make any claim under Section 11.1 hereof unless the aggregate amount
of all Indemnified Costs incurred by such party as a result of all
misrepresentations and breaches of the other party(ies) hereto is equal to or
greater than $50,000 in which case such Buyer Indemnified Party or Sellers
Indemnified Party will be entitled to the amount of its claim in excess of
$50,000; and further provided, that a Buyer Indemnified Party’s only recourse
and remedy under this Agreement shall be limited to the Pledged Shares.
 
              11.3     Assignment. This Agreement and all the provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and legal representatives. Any
assignees or successors shall take any such assignment(s) subject to all
obligations of the assigning or original party and subject to any and all
defenses. Nothing herein shall relieve an assigning party of its obligations
under this Agreement. Notwithstanding the foregoing, the Sellers may not assign
their rights or obligations hereunder in any respect.
 
              11.4     Amendment; Waiver. Any term, covenant, agreement or
condition of this Agreement may be amended, and compliance therewith may be
waived (either generally or in a particular circumstance and either
retroactively or prospectively), by one or more substantially concurrent written
instruments signed by the Sellers and the Buyer. Any amendment or waiver
affected in accordance with this paragraph shall be binding upon each Seller and
the Buyer.
 
              11.5     Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with, the laws of the State of Nevada,
without regard to conflicts of law principles. Any disputes with respect to the
interpretation of this Agreement or the rights and obligations of the parties
hereto shall be exclusively brought in the U.S. District Court for the District
of Nevada or, if such Court lacks subject matter jurisdiction, in the court of
general jurisdiction in Clark County, Las Vergas, Nevada.. Each of the parties
waives any right to object to the jurisdiction or venue of either of such Courts
or to claim that such Courts are an inconvenient forum
11.6    Notices.
All notices and other communications provided for herein shall be dated and in
writing and shall be deemed to have been duly given (x) on the date of delivery,
if delivered personally or by telecopier, receipt confirmed, (y) on the second
following business day, if delivered by a recognized overnight courier service,
or (z) seven days after mailing, if sent by registered or certified mail, return
receipt requested, postage prepaid, in each case, to the party to whom it is
directed at the following address (or at such other address as any party hereto
shall hereafter specify by notice in writing to the other parties hereto):
 

(i)     If to the Buyer, to it at the following address:
   
        Legal Access Technologies, Inc.
 

  20   

--------------------------------------------------------------------------------

    
        2300 West Sahara, Suite 500
        Las Vegas, Nevads 89102
        
        Fax:  (702) 312-6249
        Attention:  Michael Cane, President
 
(ii)    If to any Sellers, to it at the address set forth below its name on the
signature page hereto.
 
 
           11.7     Integration  This Agreement and the documents referred to
herein or delivered pursuant hereto or pursuant to such documents, including all
exhibits and schedules, contain the entire understanding of the parties with
respect to their subject matter and supersede all prior agreements and
understandings between the parties with respect to their subject matter.
 
          11.8     Severability. Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.
 
          11.9     Descriptive Headings The section and other headings contained
in this Agreement are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement.
 
         11.10     Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
 

  21   

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


                      THE BUYER:
                      LEGAL ACCESS TECHNOLOGIES, INC. ("LATI")
                      By: /s/  Michael Kyleen Elisabeth Cane
          Name: Michael Kyleen Elisabeth Cane
          Title: President
 
                     SELLERS:
 
                     By: /s/ David A. Ruben
                     David A. Ruben, Individually
                     Representing 91.6% of the Company
 
 
                     COMPANY:
                     AMERICAN DESIGN GROUP, INC. ("ADGI")
                     By: /s/ David A. Ruben
                     Name: David A. Ruben
                     Title: President and CEO
                     Address:  1007 Sunrise
       Sunrise, FL 33326
       Fax: (954) 472-7773
               With a copy to: David Friedman, Esq.    
               4651 Sheridan Street, Suite 325
               Hollywood, FL 33021 
               Fax: 954 962 3803

 
 

  22   

--------------------------------------------------------------------------------

 


CONTRACTUAL
ATTACHMENTS
 
EXHIBIT LIST
 
Exhibit B   Form of Employment Agreement for David A. Ruben
Exhibit B-1                     Form of Employment Agreement for Robert Noe
Exhibit B-2                     Form of Employment Agreement for Bobbie Brockes
Exhibit C                        Form of Pledge Agreement
 
SCHEDULE LIST
 
Schedule A        Schedule of Sellers shares of ADGI and LATI shares
Schedule B                    Assets and Liabilities of ADGI
Schedule C       Material Contracts of ADGI
Schedule D       ADGI Financials
Schedule E                     LATI 10KSB and 10QSB
Schedule 1                     Schedule of Exceptions





  23   

--------------------------------------------------------------------------------

 











 